DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are deemed acceptable for the purpose of examination.
Specification
The specification is deemed acceptable for the purpose of examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“an input device configured to…”
“an output device…configured to…”
in claim 14
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 14-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "feature output additional classifier" in claim 7 is unclear which renders the claim indefinite.  The phrase "feature output additional classifier" is not defined by the claim, the specification does not provide a standard for determining the “feature output additional classifier”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Page 8 of the specification discloses “The primary learner 200 can be a conventional multi-layered neural network or a convolutional neural network that can be trained either discriminatively or generatively with an additional classifier on its feature output”, however nothing further is disclosed that explains what exactly is the “feature output 
Claim limitation “an input device” and “an output device” in claim 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure fails to provide specialized support for the “input device” and the “output device”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 15-19 depend from claim 14, and fail to cure the deficiency of claim 14. Thus claims 15-19 are also rejected under U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As per claim 20, the claim limitation recites “a computer readable medium comprising instructions…” However, the usage of the phrase “computer readable medium” is broad enough to include both “non-transitory” and “transitory” media. The specification further does not limit the utilization of a non-transitory computer storage medium. Also, extrinsic evidence suggests that a computer storage medium covers signal per se. Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). Therefore, claim 20 is non-statutory. The applicant should amend the claim to recite a non-transitory computer readable medium. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. US 20170039469 A1 to Majumdar, et al. (hereinafter, “Majumdar”), in view of Neural Memory Networks to Biggs, et al. (hereinafter, “Biggs”)
As per claim 1, Majumdar teaches a computer-based method of visual recognition based upon a spatially forked deep learning architecture, the method comprising:
providing a primary learner comprising: (Majumdar, Fig.3A discloses a neural network (The neural network being a primary learner))
(Majumdar, Fig.3A discloses a neural network with an input layer (Neural networks naturally contain an input layer))
a plurality of hidden layers comprising a plurality of nodes and edges; (Majumdar, Fig.3A discloses a neural network with hidden layers and nodes and edges (Neural networks naturally contain hidden layers with nodes and edges connecting the nodes))
and an output layer configured to output an output class of the image; (Majumdar, Fig.3A discloses a neural network with an output layer (Neural networks naturally contain an output layer for classifying an input))
providing a comparator network in electronic communication to the primary learner comprising a computer readable medium comprising instructions that, when executed, cause at least one processor to determine a relationship between output classes; (Majumdar, Abstract discloses “The method also includes designing a second classifier to receive the output of the first classifier to decide whether input data belongs to the multiple first classes or at least one second class.” and Para. [0012] discloses “The computer program product has a non-transitory computer-readable medium with non-transitory program code recorded thereon.“ (The second classifier being the comparator network that is in communication with the primary learner))
providing training data to train the deep learning apparatus; (Para. [0083] discloses “Thus, in one configuration, one or more additional training sets include a group of samples taken from classes outside of the known groups. The one or more additional training sets may be used to initialize unknown classifiers to classify unknown samples.” and Para  [0050] discloses “A DCN may be trained with supervised learning.”)
[[sampling from higher layer output to form a representation memory bank]] and train the comparator network; (Majumdar, Fig. 12 discloses training the second classifier (second classifier being the comparator network))
providing unknown an unknown input to test the deep learning apparatus;  (Majumdar, Para. [0069] discloses “Still, in some cases, such as during the test of a network, a sample may not belong to any of the classes that were used to train a multi-class classifier.” (Providing an unknown input for classification”)
determining whether the unknown test input belongs to a known output class; (Majumdar, Para. [0070] discloses “In one configuration, a binary classifier is used in conjunction with a classifier, such as a support vector machine, to determine whether a sample belongs to a known or unknown class.”)
and characterizing an unknown test input symbolically with respect to a known output class. (Majumdar, Fig. 12 discloses classifying an input with respect to a known output class and Para. [0098] discloses “For example, if the extracted feature is an unknown class, the first classifier may not determine the class and the second classifier classifies an extracted feature as unknown (block 1212). Alternatively, if the extracted feature belongs to a known class, the first classifier may be specified to determine the class (block 1210)”)
Majumdar fails to explicitly teach:
sampling from higher layer output to form a representation memory bank
However, Biggs (Biggs addresses the issue of memory banks in feedforward neural networks) teaches:
sampling from higher layer output to form a representation memory bank (Biggs, Page 1, Methodology sections discloses “The neural memory network (NMN) architecture is comprised of an FFNN with a dedicated internal memory bank associated with each standard neuron in each of the hidden layers.” and Page 2, Methodology section discloses “Memory storage in each layer of nearby neuron outputs as an orthogonal set in a higher dimensional space” (Memory bank composed of outputs))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the deep learning architecture as disclosed by Majumdar to use the memory bank as disclosed by Biggs. The combination would have been obvious because a person of ordinary skill in the art would be motivated to improve and speed up classification of future inputs as “utilizing key memories from distant inputs which could be crucial to formulating a correct output” can improve future classification (Biggs, Introduction Para.)

	As per claim 2, the combination of Majumdar and Biggs as shown above teaches the method according to claim 1, Majumdar further teaches:
wherein the input is an image. (Majumdar, Para. [0095] discloses “As an example, the input is an image”)

	As per claim 3, the combination of Majumdar and Biggs as shown above teaches the method according to claim 1, Majumdar further teaches:
wherein each node is coupled with a bias value and each edge is coupled with a weight value. (Majumdar, Para. [0061] discloses “Between each layer of the deep convolutional network 350 are weights (not shown) that are to be updated.” (A convolutional neural network is being described, and convolutional neural networks additionally contain bias values for nodes))

	As per claim 4, the combination of Majumdar and Biggs as shown above teaches the method according to claim 1, Majumdar further teaches
wherein the input is subject to the primary learning (Majumdar, Abstract discloses (…”decide whether input data belongs to the multiple first classes or at least one second class” (Input subject to the primary learning))
	Biggs further teaches
and the input's representation at an ith layer is compared with data from the representation memory bank using the comparator network. (Biggs, Introduction discloses “Future outputs can achieve better accuracy by observing transient trends in the input data, or by utilizing key memories from distant inputs which could be crucial to formulating a correct output.” (Inputs to the network to be compared with data in the memory bank))
Same motivation to combine Majumdar and Biggs as claim 1

As per claim 5, the combination of Majumdar and Biggs as shown above teaches the method according to claim 1, Majumdar further teaches:
wherein the primary learner includes a conventional multi-layered neural network. (Majumdar, Para. [0022] discloses “FIG. 3A is a diagram illustrating a neural network in accordance with aspects of the present disclosure.”)

	As per claim 6, the combination of Majumdar and Biggs as shown above teaches the method according to claim 1, Majumdar further teaches:
wherein the primary learner includes a convolutional neural network. (Majumdar, Para. [0023] discloses “FIG. 3B is a block diagram illustrating an exemplary deep convolutional network (DCN) in accordance with aspects of the present disclosure.”)

	As per claim 7, the combination of Majumdar and Biggs as shown above teaches the method according to claim 1, Majumdar further teaches:
wherein the primary learner is trained discriminatively or generatively with a feature output additional classifier. (Majumdar, Para. [0055] discloses “Deep convolutional networks (DCNs) are networks of convolutional networks, configured with additional pooling and normalization layers. DCNs have achieved state-of-the-art performance on many tasks. DCNs can be trained using supervised learning” and Para. [0054] discloses “Using a hybrid unsupervised and supervised paradigm, the bottom RBMs of a DBN may be trained in an unsupervised manner and may serve as feature extractors, and the top RBM may be trained in a supervised manner (on a joint distribution of inputs from the previous layer and target classes)” (Training DCNs involves discriminative learning, and joint distributions of inputs being the feature output additional classifier))

As per claim 8, the combination of Majumdar and Biggs as shown above teaches the method according to claim 1, Biggs further teaches:

    PNG
    media_image1.png
    106
    823
    media_image1.png
    Greyscale
wherein intermediate representations of the training data at an i" layer of the primary learner are sampled using a class specific sampling function g(.) to form the representation memory bank (Biggs, Memory Architecture section discloses 
                                                                                where g is “a function mapping the outputs of its τ nearest neighbors to 2 τ+1 dimensional space” (g being a sampling function which is used to sample training data to form a memory bank))

As per claim 10, the combination of Majumdar and Biggs as shown above teaches the method according to claim 1, Majumdar further teaches:
wherein the comparator network is trained using relationships between output classes that are represented as an adjacency matrix. (Majumdar, Para. [0097] discloses “Furthermore, in block 1206, the second classifier is trained on the scores of the known data and the unknown data. That is, the binary classifier may be trained to recognize the pattern of the scores so that the binary classifier may recognize whether a sample is known or unknown.” (The second classifier being the comparator network which is trained out the different classes))

As per claim 11, the combination of Majumdar and Biggs as shown above teaches the method according to claim 1, Biggs further teaches:
wherein computational complexity is reduced from O(N^2) to O(C^2), where N is a number of input examples and C is a number of categories or classes in the training data. (Biggs, Whole document (The memory bank consists of previous outputs that have been stored, thus when a new input needs classification, using the memory bank for comparison reduces the total number of comparisons needed to be done to big O of C^2))
Same motivation to combine Majumdar and Biggs as claim 1

As per claim 13, the combination of Majumdar and Biggs as shown above teaches the method according to claim 1, Majumdar further teaches:
wherein if an output of the comparator network does not belong to a known output class, the test input is determined an outlier and a symbolic relationship is given with respect to the known output classes. (Majumdar, Para. [0098] discloses “At block 1208, the trained second classifier determines whether a sample is known or unknown prior to the first classifier assigning a class to an extracted feature. For example, if the extracted feature is an unknown class, the first classifier may not determine the class and the second classifier classifies an extracted feature as unknown (block 1212).” And Para. [0097] discloses “In one configuration, the data not belonging to the one or more known classes is negative data synthetically generated as a function of the known data“ (Second classifier determining output to be of an unknown class (outlier) and the negative data representing a relationship with respect to the known output classes))

As per claim 14, Majumdar teaches a system for computer-based visual recognition based upon a spatially forked deep learning architecture, the system comprising:
an input device configured to receive an input: (Majumdar, Fig. 5, and Para. [0065] discloses “IG. 5 is a block diagram illustrating the run-time operation 500 of an AI application on a smartphone 502… The AI application may include a pre-process module 504 that may be configured” (Device receives input))
a deep learning apparatus in electronic communication with the input device; (Majumdar, Para. [0065] discloses “The pre-processed image may then be communicated to a classify application 510 that contains a SceneDetect Backend Engine 512 that may be configured (using for example, the C programming language) to detect and classify scenes based on visual input”
and an output device in electronic communication with the deep learning apparatus and configured to receive an output from the deep learning apparatus, (Majumdar, Fig. 5 discloses smartphone 502 displaying results)
wherein the deep learning apparatus comprises a computer readable medium comprising instructions that, when executed, cause at least one processor to: (Majumdar, Para. [0012] discloses “The computer program product has a non-transitory computer-readable medium with non-transitory program code recorded thereon. The program code is executed by a processor and includes program code to...”)
provide a primary learner comprising: (Majumdar, Fig.3A discloses a neural network (The neural network being a primary learner))
(Majumdar, Fig.3A discloses a neural network with an input layer (Neural networks naturally contain an input layer))
a plurality of hidden layers comprising a plurality of nodes and edges: (Majumdar, Fig.3A discloses a neural network with nodes and edges (Neural networks naturally contain hidden layers with nodes and edges connecting the nodes))
and an output layer configured to output an output class of the image; (Majumdar, Fig.3A discloses a neural network with an output layer (Neural networks naturally contain an output layer for classifying an input))
provide a comparator network in electronic communication with the primary learner to determine a relationship between output classes; (Majumdar, Abstract discloses “The method also includes designing a second classifier to receive the output of the first classifier to decide whether input data belongs to the multiple first classes or at least one second class.” and Para. [0012] discloses “The computer program product has a non-transitory computer-readable medium with non-transitory program code recorded thereon.“ (The second classifier being the comparator network that is in communication with the primary learner))
[[sample from higher layer output, form a representation memory bank]], and train the comparator network; (Majumdar, Fig. 12 discloses training the second classifier (second classifier being the comparator network))
determine whether a test input belongs to a known output class; (Majumdar, Para. [0070] discloses “In one configuration, a binary classifier is used in conjunction with a classifier, such as a support vector machine, to determine whether a sample belongs to a known or unknown class.”)
and characterize an unknown test input symbolically with respect to a known output class. (Majumdar, Fig. 12 discloses classifying an input with respect to a known output class and Para. [0098] discloses “For example, if the extracted feature is an unknown class, the first classifier may not determine the class and the second classifier classifies an extracted feature as unknown (block 1212). Alternatively, if the extracted feature belongs to a known class, the first classifier may be specified to determine the class (block 1210)”)
Majumdar fails to explicitly teach:
sample from higher layer output, form a representation memory bank
However, Biggs teaches:
sample from higher layer output, form a representation memory bank (Biggs, Page 1, Methodology sections discloses “The neural memory network (NMN) architecture is comprised of an FFNN with a dedicated internal memory bank associated with each standard neuron in each of the hidden layers.” and Page 2, Methodology section discloses “Memory storage in each layer of nearby neuron outputs as an orthogonal set in a higher dimensional space” (Memory banks composed of outputs))
Same motivation to combine Majumdar and Biggs as claim 1

As per claim 15, the combination of Majumdar and Biggs as shown above teaches the system according to claim 14, Majumdar further teaches:
(Majumdar, Para. [0095] discloses “As an example, the input is an image”)

As per claim 16, the combination of Majumdar and Biggs as shown above teaches the system according to claim 14, Majumdar further teaches:
wherein each node is coupled with a bias value and each edge is coupled with a weight value. (Majumdar, Para. [0061] discloses “Between each layer of the deep convolutional network 350 are weights (not shown) that are to be updated.” (A convolutional neural network is being described, and convolutional neural networks additionally contain bias values for nodes))

As per claim 17, the combination of Majumdar and Biggs as shown above teaches the system according to claim 14, Majumdar further teaches:
wherein the input is subject to the primary learning (Majumdar, Abstract discloses (…”decide whether input data belongs to the multiple first classes or at least one second class” (Input subject to the primary learning))
	Biggs further teaches
and the input's representation at an ith layer is compared with data from the representation memory bank using the comparator network. (Biggs, Introduction discloses “Future outputs can achieve better accuracy by observing transient trends in the input data, or by utilizing key memories from distant inputs which could be crucial to formulating a correct output.” (Inputs to the network to be compared with data in the memory bank))


As per claim 18, the combination of Majumdar and Biggs as shown above teaches the system according to claim 14, Majumdar further teaches:
wherein the primary learner includes a conventional multi-layered neural network. (Majumdar, Para. [0022] discloses “FIG. 3A is a diagram illustrating a neural network in accordance with aspects of the present disclosure.”)

As per claim 19, the combination of Majumdar and Biggs as shown above teaches the system according to claim 14, Majumdar further teaches:
wherein the primary learner includes a convolutional neural network. (Majumdar, Para. [0023] discloses “FIG. 3B is a block diagram illustrating an exemplary deep convolutional network (DCN) in accordance with aspects of the present disclosure.”)

As per claim 20, Majumdar teaches a device for computer-based visual recognition based upon a spatially forked deep learning architecture, the device comprising:
a computer readable medium comprising instructions that, when executed, cause at least one processor to: (Majumdar, Para. [0012] discloses “The computer program product has a non-transitory computer-readable medium with non-transitory program code recorded thereon. The program code is executed by a processor and includes program code to...”)
provide a primary learner comprising: (Majumdar, Fig.3A discloses a neural network (The neural network being a primary learner))
(Majumdar, Fig.3A discloses a neural network with an input layer (Neural networks naturally contain an input layer))
a plurality of hidden layers comprising a plurality of nodes and edges; (Majumdar, Fig.3A discloses a neural network with nodes and edges (Neural networks naturally contain hidden layers with nodes and edges connecting the nodes))
and an output layer configured to output an output class of the image; (Majumdar, Fig.3A discloses a neural network with an output layer (Neural networks naturally contain an output layer for classifying an input))
provide a comparator network in electronic communication with the primary learner to determine a relationship between output classes; (Majumdar, Abstract discloses “The method also includes designing a second classifier to receive the output of the first classifier to decide whether input data belongs to the multiple first classes or at least one second class.” and Para. [0012] discloses “The computer program product has a non-transitory computer-readable medium with non-transitory program code recorded thereon.“ (The second classifier being the comparator network that is in communication with the primary learner))
[[sample from higher layer output, form a representation memory bank]], and train the comparator network; (Majumdar, Fig. 12 discloses training the second classifier (second classifier being the comparator network))
determine whether a test input belongs to a known output class; (Majumdar, Para. [0070] discloses “In one configuration, a binary classifier is used in conjunction with a classifier, such as a support vector machine, to determine whether a sample belongs to a known or unknown class.”)
and characterize an unknown test input symbolically with respect to a known output class. (Majumdar, Fig. 12 discloses classifying an input with respect to a known output class and Para. [0098] discloses “For example, if the extracted feature is an unknown class, the first classifier may not determine the class and the second classifier classifies an extracted feature as unknown (block 1212). Alternatively, if the extracted feature belongs to a known class, the first classifier may be specified to determine the class (block 1210)”)
Majumdar fails to explicitly teach:
sample from higher layer output, form a representation memory bank
However, Biggs teaches:
sample from higher layer output, form a representation memory bank (Biggs, Page 1, Methodology sections discloses “The neural memory network (NMN) architecture is comprised of an FFNN with a dedicated internal memory bank associated with each standard neuron in each of the hidden layers.” and Page 2, Methodology section discloses “Memory storage in each layer of nearby neuron outputs as an orthogonal set in a higher dimensional space” (Memory banks composed of outputs))
Same motivation to combine Majumdar and Biggs as claim 1

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U Majumdar, et al., in view of Biggs, and further in view of A Self-Organized Neural Comparator to Luduecna, et al. (hereinafter, “Luduecna”)
As per claim 9, the  combination of Majumdar and Biggs as shown above teaches the method according to claim 8, the combination of Majumdar and Biggs fails to explicitly teach:
wherein pairs of tensors from the representation memory bank (R', R^b) corresponding to classes a and b are inputted to the comparator network
However, Luduecna (Luduecna addresses the issue of comparator networks) teaches:
wherein pairs of tensors from the representation memory bank (R', R^b) corresponding to classes a and b are inputted to the comparator network (Lucudna, Page 3 discloses “The comparator proposed is based on a multilayer feed-forward neural network, where the input layer receives two signals y and z, see fig. 1” (Signals y and z to correspond to tensors from the memory bank which are input to the comparator network))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to Majumdar as modified to input tensors into a comparator network as disclosed by Luduecna. The combination would have been obvious because a person of ordinary skill in the art would be motivated to increase classification accuracy of the comparator network as inputting tensors of different classes allows the network to learn the differences and similarities among the classes.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U Majumdar, et al., in view of Biggs, and further in view of Complex-Sigmoid Function for Complex-Valued Neural Networks to Tanaka (hereinafter, “Tanaka”)
As per claim 12, the combination of Majumdar and Biggs as shown above teaches the method according to claim 1, Majumdar further teaches:
 [[a sign function determining whether the input belongs to a known output class]]. (Majumdar, Para. [0044] discloses “A shallow classifier may be a two-class linear classifier, for example, in which a weighted sum of the feature vector components may be compared with a threshold to predict to which class the input belongs.”)
The combination of Majumdar and Biggs fails to explicitly teach:
a sign function determining whether the input belongs to a known output class
However, Tanaka (Tanaka addresses the issue of activation functions) teaches:
a sign function determining whether the input belongs to a known output class (Tanaka, Introduction discloses “In conventional binary and real-valued neural networks, the signum (Heaviside step) function… have been typically used as an activation function. The signum function returns one of the two states (corresponding to neuronal firing and non-firing states) depending on the input and the threshold parameter. This two-state neuron is suited to address binary information” (The signum or sign function used as an activation function within the neural network which serves to determine the output of a neural network which maps values in between [-1, 1]. Using a signum function is to determine where the input is of a known or unknown class i.e. -1 or 1 in this instance))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to Majumdar as modified the use a signum function as disclosed by Tanaka. The combination would have been obvious because a person .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Gulcehre, et al. (Memory Augmented Neural Networks with Wormhole Connections) discloses a novel memory augmented neural network
Santoro, et al. (One-shot Learning with Memory-Augmented Neural Networks) discloses a memory augmented neural network
Sukhbaatar, et al. (End-To-End Memory Networks) discloses a neural network that uses a large external memory
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA RAZZAQ MUGHAL whose telephone number is 571-272-8833. The examiner can normally be reached on M-TR from 8:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV, can be reached at telephone number 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/H.R.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123